DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is made in response to the applicant’s arguments filed on 11/01/2021, wherein: claims 16, 20-23, 27-30 have been amended, claims 17-19, 24-26, and 31-32 have been canceled, and no new claims were added. Accordingly, claims 16, 20-23, and 27-30 are now pending. 
Response to Arguments
Applicant’s response filed on 11/01/2021 with respect to the Drawing objections have been fully considered, and is considered persuasive. Therefore, the corresponding objection has been withdrawn. 
Applicant’s arguments, filed on 11/01/2021, with respect to the claim interpretation of claim 23 have been fully considered and are persuasive. 
Applicant’s arguments filed on 11/01/2021 with respect to the 112(b) rejections of claims 16, 20-23, and 27-30 have been fully considered, and are considered persuasive. Therefore, the corresponding rejection has been withdrawn. However, upon further consideration new grounds of rejection has been made in view of claim 21 (see 112(b) rejection below).
Applicant’s arguments filed on 11/01/2021 with respect to the 101 rejection of claims 16, 20-23, and 27-30 have been fully considered, and is persuasive. Therefore, this rejection has been withdrawn.
Applicant's arguments filed on 11/01/2021 with respect to the 102 rejection of the independent claims 16, 23, and 30 have been fully considered but they are not persuasive. The applicant argues that the claims, as amended are directed to control of a vehicle' automated drive operation based on a determined location of the vehicle relative to a digital map, where, if a discrepancy is found in an obtained instantaneous actual traffic density, then the control is performed instead using a re-determined instantaneous vehicle position. The examiner respectfully disagrees with this argument.
Whereas the claims recite that a repeated location determination step with respect to a digital map, the specification of the current invention does not explicitly state that the vehicle automated drive operation is controlled based on the position re-determination if a discrepancy is found in an obtained instantaneous actual traffic density. Therefore, the claims as recited, are interpreted to be concerned with continuous position location (vehicle localization) and updating that position in the digital map based on the traffic density evaluation/comparison process, the concept which is taught by Thomas ([0018]-[0033]). 
Furthermore, the applicant argues that Thomas does not concern the noted feature of a determined discrepancy between a detected traffic density and an expected traffic density causing a re-determination of the vehicle location for the vehicle operation. The examiner respectfully disagrees with this argument. Paragraph [0018] of Thomas recites, “the vehicle 1 forms a test vehicle with which measurement data about the current vehicle position and the associated terrain and traffic attributes are continuously obtained while driving and used to update the digital road map accordingly.  The digital road map, which is kept up-to-date in this way, is then used by the on-board electronics 2 to provide predictive information about the terrain and traffic characteristics of the route section in front of the vehicle 1 as information relevant to vehicle guidance”, which reads on the fact that the position is continuously obtained along with the associated traffic attribute for the purpose of updating a digital map. Paragraph [0026] of Thomas also recites, “the location information belonging to the attributes is learned from the map with exact location, but not in a fixed location, in order to avoid that an incorrect attribute position is assigned to a detected attribute due to a position measurement error. Again, it is provided for this purpose to use a suitable, conventional statistical method to determine a valid, relativized position value from all positions known for a given attribute within a specified tolerance and to assign the attribute to the relevant position”. Therefore, the attribute value within a specific 
Given the discussion above, the argument that Thomas fails to suggest or disclose any of the independent claims 16, 23, and 30 and dependent claims (20-21, 23, 27, and 29) is not persuasive and the prior art rejections of these claims are maintained. 
On the other hand, the argument that Thomas fails to suggest or disclose the subject matter of amended claims 22 and 28 is persuasive, and their corresponding rejections have been withdrawn. However, upon further consideration, new grounds of rejection have been made for amended claims 22 and 29 in view of Thomas modified by PRIORO (EP2843641A1)- (See 103 rejection below).
Applicant’s arguments with respect to claims 17-19, 24-26, and 31-32 are considered moot because these claims have been canceled. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 20-23, and 27-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Claims 16, 23, and 30 recite: “in response to the difference value being greater than a predefined threshold, re-determining the instantaneous vehicle position” and “control an automated drive of the vehicle based on the re-determined instantaneous vehicle position”. Figure 1, in step S2 and Pages 3 and 4 of the specification disclose determining the instantaneous vehicle position, checking the vehicle position of the HAV for plausibility such that the position determination process is repeated based on the difference value and updating the digital map accordingly. However, nothing in the specification specifically recites that the automated drive of the vehicle is controlled based on the re-determined instantaneous vehicle position. From the disclosure and Figure 1, it appears that the repeated position determination is for the advantage of repeating the whole process again (S3-S6/7), until a specific difference value is reached (below a threshold), after which a map update will occur. Therefore, the recitation that the automated drive of the vehicle is controlled based on the re-determined instantaneous vehicle position, lacks sufficient support from the specification.
Claims 20-23, 27-29 depend from those claims, include all of their limitations and do not cure their deficiencies rendering them rejected under the same rationale.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 21 recites, “the traffic density map is generated based on”. Claim 20 from which this claim depends, recites that “obtaining of the expected setpoint traffic density is in a form of a traffic density map” and it does not specifically recite that the traffic density map is “generated”. Thus, it is unclear if the limitation from claim 21 is intended to introduce the fact that the traffic density map is being generated based on specific information or if it is further specifying how the expected setpoint traffic density is obtained/generated. Therefore, the metes and bounds of the claim are indefinite.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 20, 21, 23, 27, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas.
Regarding claims 16 and 30, Thomas discloses a method for operating a vehicle ([0009]), the method comprising: 
a processor obtaining a digital map ([0009]; [0020]; [0022]: “digital map”); 
the processor obtaining a sensor-based position of the vehicle;  the processor determining an instantaneous vehicle position in the digital map based on the obtained sensor-based position ([0019]; [0029], line 422: “The vehicle position is continuously determined using a GPS measurement value and a subsequent map matching”); 
the processor obtaining  an expected setpoint traffic density that is assigned to the instantaneous vehicle position in the digital map ([0019]; [0021]: “an attribute value recorded at a certain point P along an edge 7 of the road network, ie a direction-specific route section between two network nodes 8, 9, in the digital map does not correspond to the edge 7 as a whole, but precisely is assigned to the detection position P on the same”;[0023]; [0024]: “these attributes can also be recorded in a time-related manner as required and stored in the digital map, i.e. that different values for the respective attribute are kept in the map for the same street location at different times”; [0025]; attribute value already stored in the digital map is considered to be the “expected setpoint traffic density”);
the processor using an environmental sensor to obtain  an instantaneous actual traffic density in surroundings of the vehicle ([0018], line 237: “a route guidance system with associated locating means and on-board sensors for recording measured values via attributes, i.e. route-related additional information”; [0021]); 
the processor comparing the obtained instantaneous actual traffic density to the obtained expected setpoint traffic density, thereby obtaining a difference value ([0012]; [0013]; [0023]; [0025]: statistical relativization algorithm, “If an attribute value deviating therefrom is already stored in the map for a currently recorded measured value of an attribute, the map update can consist of a simple replacement of the previous value with the newly recorded value”, i.e. the two attributes are compared with each other to obtain some statistical data; [0026]: “When detecting an attribute of a type known to the system outside the specified tolerance, e.g. B. more than 100 m away from the already known attribute, the two attributes are not combined”, i.e. the specified tolerance reads on the comparison and the difference value associated with it
in response to the difference value being greater than a predefined threshold ([0026]: “When detecting an attribute of a type known to the system outside the specified tolerance, e.g. B. more than 100 m away from the already known attribute, the two attributes are not combined”, i.e. the specified tolerance reads on the comparison and the difference value associated with it), the processor, re-determining the instantaneous vehicle position in the digital map to control an automated drive of the vehicle based on the re- determined instantaneous vehicle position ([0023]; [0029]:, lines 431-435: “The direction of travel on the determined road edge is then determined on the basis of several successive position determinations”- road edge within the circle is an attribute evaluated to be within a specific range (i.e. difference value); [0030]-[0033]).  
Regarding claim 23, Thomas discloses a driver assistance system for controlling a vehicle ([0009]), the driver assistance system comprising:
at least one sensor to detect further vehicles in surroundings of the vehicle ([0018]; [0019]); 
a memory module for storing a digital map ([0019]: “The digital road map can be implemented in the on-board electronics 2 of the vehicle 1 itself or in a control center connected to it or in another vehicle”) ,
a GPS module ([0018]; [0019]: “the locating means receive (D) GPS signals in the usual way from corresponding satellites 3 via an associated unidirectional satellite communication channel 4”); and 
a processor, wherein the processor is configured to: obtain a sensor-based position of the vehicle from the GPS module ; determine an instantaneous vehicle position in the digital map based on the obtained sensor-based position ([0019]; [0029], line 422; claim 3); 
obtain an expected setpoint traffic density that is assigned to the instantaneous vehicle position in the digital map ([0019]; [0021]: “an attribute value recorded at a certain point P along an edge 7 of the road network, ie a direction-specific route section between two network nodes 8, 9, in the digital map does not correspond to the edge 7 as a whole, but precisely is assigned to the detection position P on the same [0023]; [0025]: attribute value already stored in the digital map is considered to be the “expected setpoint traffic density”);
use the at least one sensor to obtain an instantaneous actual traffic density in the surroundings of the vehicle ([0018], line 237; [0021]: “the collection of location-accurate attribute data currently recorded in different vehicles can be provided in a control center which, depending on this, centrally updates a data processing supported route network map held by it and provides the connected vehicles with the current map data”; [0024]: “these attributes can also be recorded in a time-related manner as required and stored in the digital map, i.e. that different values for the respective attribute are kept in the map for the same street location at different times”);  
compare the obtained instantaneous actual traffic density to the obtained expected setpoint traffic density, thereby obtaining  a difference value ([0012]; [0013]; [0023]; [0025]: statistical relativization algorithm, “If an attribute value deviating therefrom is already stored in the map for a currently recorded measured value of an attribute, the map update can consist of a simple replacement of the previous value with the newly recorded value”, i.e. the two attributes are compared with each other to obtain some statistical data; [0026]: “When detecting an attribute of a type known to the system outside the specified tolerance, e.g. B. more than 100 m away from the already known attribute, the two attributes are not combined”, i.e. the specified tolerance reads on the comparison and the difference value associated with it); 
and in response to the difference value being greater than a predefined threshold, the processor, re-determining the instantaneous vehicle position in the digital map to control an automated drive of the vehicle based on the re-determined instantaneous vehicle position ([0023]; [0025]: checking if an attribute value deviating therefrom is already stored in the map for a currently recorded measured value of an attribute; i.e. checking the validity of the stored map data); [0023]; [0026]; [0027]: learned map, map updating; [0030]-[0033]).
Regarding claim 20 and 27, Thomas discloses the obtaining of the expected setpoint traffic density is in a  form of a traffic density map that includes , a traffic density to be expected at different locations as a function of at least one of a time of day, a time of year, and weather conditions ([0023];[0024]: “other attributes that are known per se, but in the present case precisely stored, can be taken into account, such as speed attributes for a typical average vehicle speed or a speed limit with information on a maximum or minimum speed, typical road sign attributes, such as a town entrance, the start of a motorway, a motor vehicle road, a priority road, etc., typical prohibition sign attributes, such as a no overtaking ban, a prohibited passage or a ban on certain vehicles such as motorcycles or trucks, so-called POI (point-of-interest) attributes, such as roadside assistance, first aid, a police station, a hotel, a rest stop or a gas station, restriction attributes, e.g. a maximum headroom, a maximum vehicle weight or a time restriction on use, travel direction attributes via restrictions on the permitted travel directions and, in particular, traffic situation attributes via the average traffic situation or the traffic condition, such as free traffic, busy traffic, heavy traffic, Rush hour, stop & go traffic, etc.).
Regarding claim 21, Thomas discloses the traffic density map is generated based on  information concerning traffic densities at different locations is collected over periods of time by vehicles passing through the different locations ([0023]; [0024]).  
Regarding claim 29, Thomas discloses the at least one sensor includes: a video device, a stereo video device, a 3D camera, a surround camera ([0032]: “optical recognition by means of an image recording and image evaluation system”), a time-of-flight (ToF) device, a light-detection-and-ranging (LIDAR)device, a radar device, and/or an ultrasound device. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of  PRIORO (EP2843641A1).
Regarding claims 22 and 28 Thomas does not explicitly state that the environmental sensor used to obtain the instantaneous actual traffic density is fixed to a light signal system, at a streetlight, or at a traffic sign in a region of the determined instantaneous vehicle position in the digital map.
	On the other hand, PRIORO recites the environmental sensor used to obtain the instantaneous actual traffic density is fixed to a light signal system, at a streetlight, or at a traffic sign in a region of the determined instantaneous vehicle position in the digital map ([0048]: “The current speed of a vehicle may be determined by means of a suitable sensor provided in the road sign (100)”).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Thomas reference and include features from the PRIORO reference to have a sensor mounted on the road sign to detect traffic density. Doing so would enable a better capture of the surrounding environment of the vehicle which would lead to a better estimation of the traffic density values. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/RAMI KHATIB/Primary Examiner, Art Unit 3669